DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered. 
Oath/Declaration
The declaration under 37 CFR 1.132 filed 1/22/2021 is insufficient to overcome the rejection of claims 1-15 based upon the cited references as set forth in the last Office action. The basis for the declaration is long-felt need and failure of others. No evidence was submitted that there was an attempt, by others, to create a dedicated tool, for installing/removing high voltage power line insulators, or that others recognized the need for such a tool. The use of various other means of removing insulators, as described in the declaration, does not establish that such means are inadequate. Rather, absent any evidence to the contrary, their use and absence of dedicated tools implies such means are sufficient. The declaration merely establishes that the inventor feels the various other means used in the industry are inadequate, i.e. the need for a tool specific to high voltage power line insulator removal/installation does not appear to be a long-felt need. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, claims 3 and 9 refer to a K-Neck high voltage power line insulator. This type of insulator is 4 x 4 inches. Since claims 1 and 6 require the sockets to be rectangles having unequal length and width, a tool it appears the such a tool would not be compatible with the claimed K-Neck insulator. Since the disclosed tool is intended to have sockets of sizes corresponding to the various types of insulators, there is no support for a tool with a rectangular (non-square) socket fitting the 4 x 4 inch K-Neck insulator.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Cleland (D344437S).
Cleland discloses a tool comprising: a central socket portion (center portion of the tool, as seen in Fig. 2); the central socket portion comprising: a) a first socket (rectangular depression seen within the central socket portion, in Fig. 1); b) a second socket (rectangular depression formed on the other side of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Turtle (US6112625) and Rouiller (CH165567A), in view of a second interpretation of Cleland.
Turtle discloses a dual-socket wrench (see Fig. 7 and 8, and compare with Figs. 1-6) having a socket portion (10) attached to a handle (11 with 12) via a hinge. The two sockets (53, 54) are separated by a partition (55), and are of different sizes, as can be seen in Figs.  7 and 8. Each socket of the socket portion comprises at least four sides. The first socket has a first size, the second socket has a second size, the first 1 to fit different head size dimensions of high voltage power line insulators. However, Turtle does not disclose a partition fully separating the two sockets, nor the limitations newly added to claim 6.
Rouiller discloses a wrench comprising a handle and a socket portion 1 to be used with one end or the other, of the handle. The socket portion is shown in the embodiment of Fig. 4 as having two sockets 4 and 5 of equal size, and a partition 10. The embodiment of Fig. 3 has two sockets 2 and 3 of equal size, with stops 8 and 9 (i.e. partial partition) therebetween. An alternative embodiment (Fig. 6) shows two sockets 6 and 7 of different sizes, separated by stops as in Fig. 3.
As shown in the figures, Cleland discloses a wrench for a gas meter, having two rectangular sockets of different sizes, one at each end of a central handle portion. Thus, Cleland shows that it is known to form wrenches having rectangular sockets.
In view of the combined teachings of Turtle and Rouiller, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form a tool having the structure disclosed by Turtle, except with a partition fully separating the two sockets. One of ordinary skill in the art would have found it obvious to do so as a matter of design choice among known socket designs, as Rouiller shows that it is known to have a partial partition (see stops 8, 9, Fig. 3 of Rouiller), but it is also known to use a full partition (10, Fig. 4) between sockets, to limit the insertion depth of a suitable protrusion into the socket.
In view of the teachings of Cleland, it would have been obvious to one of ordinary skill in the art to form the sockets, of the tool as modified above, to be rectangular. One of ordinary skill in the art would have found it obvious to do so in order to create a tool suitable for gas meters. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Cleland, in view of Johnstun (US5440956).
Cleland discloses the claimed invention, except for the tool being electrically non-conductive. 
Johnstun discloses a plastic (col. 4, lns. 28-34) gas valve shutoff wrench. 
In view of the teachings of Johnstun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tool of Cleland from plastic, so as to be made from a nonsparking material, as taught by Johnstun.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Turtle, Rouiller and the second interpretation of Cleland, further in view of Johnstun.
Turtle in view of Rouiller and Cleland together render obvious claimed invention, except for the tool being electrically non-conductive. 
Johnstun discloses a plastic (col. 4, lns. 28-34) gas valve shutoff wrench. 
In view of the teachings of Johnstun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tool of Turtle, Rouiller and Cleland from plastic, so as to be made from a nonsparking material, as taught by Johnstun.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Cleland (D344437S).
Cleland discloses the claimed invention, except for the limitations of claim 9.
It is deemed it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a tool dimensioned such that the sockets can fit head size dimensions as claimed, because this merely involves a change in size. Particularly since the central portion of the tool does not serve a purpose, in the tool as intended to be used by Cleland, increasing or decreasing the dimensions of this portion of the tool is deemed obvious, as the function of the tool is not affected. See MPEP 2144.04(IV)(A). As for its applicability for the claimed intended use, claim 9 merely requires the fit head size dimensions of the listed insulators. The claim does not further limit what is meant by “fit”.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Turtle, Rouiller, second interpretation of Cleland, Johnstun, and Kennedy (US8539864).
Turtle in view of Rouiller, Cleland and Johnstun render obvious the claimed invention (see the corresponding discussion of claim 7, since claim 1 includes all of the limitations of claim 7), except for two handles as claimed.
Kennedy teaches a dual-handled drive wrench in which the handles are attached at hinges, and the handles can be easily removed, so that the wrench can be used with either one or two handles.
In view of the teachings of Kennedy, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to create a wrench having a dual socket as discussed above with respect to claim 7, yet having two handles attached to the central socket portion via hinges. One of ordinary skill in the art would have found it obvious to do so in order to create a wrench of the type discussed with respect to claim 7, yet having two handles, so that a person could use two hands to turn the wrench.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Turtle, Rouiller, second interpretation of Cleland, and Kennedy (US8539864).
Turtle in view of Rouiller and Cleland render obvious the claimed invention, except for two handles as claimed (see the corresponding discussion of claim 6).
Kennedy teaches a dual-handled drive wrench in which the handles are attached at hinges, and the handles can be easily removed, so that the wrench can be used with either one or two handles.
In view of the teachings of Kennedy, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to create a wrench having a dual socket as discussed above with respect to claim 6, yet having two handles attached to the central socket portion via hinges. .
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Davis (US3121356), Rouiller, and the second interpretation of Cleland.
Davis discloses a tool comprising a central socket portion (5), the central socket portion (24) comprising a first socket (20), a second socket (22), and a partition separating the first socket from the second socket (portion in which bore 26 is formed). Two parts of a handle (6) are integrally formed with the central socket portion. Each of the sockets comprises four sides and the partition. The first socket has a first size, the second socket has a second size, the first size of the first socket and the second size of the second socket configured to fit (see footnote 1) different head size dimensions of high voltage power line insulators. 
However, Davis does not disclose the partition fully separating the first socket from the second socket. Davis also does not disclose rectangular sockets and the tool being electrically-nonconductive.
Rouiller discloses a wrench comprising a handle and a socket portion 1 to be used with one end or the other, of the handle. The socket portion is shown in the embodiment of Fig. 4 as having two sockets 4 and 5 of equal size, and a partition 10. The embodiment of Fig. 3 has two sockets 2 and 3 of equal size, with stops 8 and 9 (i.e. partial partition) therebetween. An alternative embodiment (Fig. 6) shows two sockets 6 and 7 of different sizes, separated by stops as in Fig. 3.
As shown in the figures, Cleland discloses a wrench for a gas meter, having two rectangular sockets of different sizes, one at each end of a central handle portion. Thus, Cleland shows that it is known to form wrenches having rectangular sockets.
In view of the combined teachings of Davis and Rouiller, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form a tool having the structure disclosed by Davis, except with a partition fully separating the two sockets. One of ordinary skill in the art would have found it obvious to do so as a matter of design choice among known socket designs, as Rouiller shows that it is known to have a partial partition (see stops 8, 9, Fig. 3 of Rouiller), but it is also known to use a full partition (10, Fig. 4) between sockets, to limit the insertion depth of a nut into the socket.
In view of the teachings of Cleland, it would have been obvious to one of ordinary skill in the art to form the sockets, of the tool as modified above, to be rectangular. One of ordinary skill in the art would have found it obvious to do so in order to create a tool suitable for gas meters. 
Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Davis (US3121356), Rouiller, and the second interpretation of Cleland, further in view of Johnstun.
Davis discloses a tool comprising a central socket portion (5), the central socket portion (24) comprising a first socket (20), a second socket (22), and a partition separating the first socket from the second socket (portion in which bore 26 is formed). Two parts of a handle (6) are integrally formed with the central socket portion. Each of the sockets comprises four sides and the partition. The first socket has a first size, the second socket has a second size, the first size of the first socket and the second size of the second socket configured to fit (see footnote 1) different head size dimensions of high voltage power line insulators. 
However, Davis does not disclose the partition fully separating the first socket from the second socket. Davis also does not disclose rectangular sockets and the tool being electrically-nonconductive.
Rouiller discloses a wrench comprising a handle and a socket portion 1 to be used with one end or the other, of the handle. The socket portion is shown in the embodiment of Fig. 4 as having two sockets 
As shown in the figures, Cleland discloses a wrench for a gas meter, having two rectangular sockets of different sizes, one at each end of a central handle portion. Thus, Cleland shows that it is known to form wrenches having rectangular sockets.
Johnstun discloses a plastic (col. 4, lns. 28-34) gas valve shutoff wrench. 
In view of the combined teachings of Davis and Rouiller, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form a tool having the structure disclosed by Davis, except with a partition fully separating the two sockets. One of ordinary skill in the art would have found it obvious to do so as a matter of design choice among known socket designs, as Rouiller shows that it is known to have a partial partition (see stops 8, 9, Fig. 3 of Rouiller), but it is also known to use a full partition (10, Fig. 4) between sockets, to limit the insertion depth of a nut into the socket.
In view of the teachings of Cleland, it would have been obvious to one of ordinary skill in the art to form the sockets, of the tool as modified above, to be rectangular. One of ordinary skill in the art would have found it obvious to do so in order to create a tool suitable for gas meters. 
In view of the teachings of Johnstun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tool from plastic, so as to be made from a nonsparking material, as taught by Johnstun.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Turtle, Rouiller, second interpretation of Cleland, further in view of Kim (US2011/0277598A1), as well as being unpatentable over Davis, Rouiller, and the second interpretation of Cleland, further in view of Kim.
Turtle with Rouiller and Cleland, and, similarly, Davis with Rouiller and Cleland, render obvious the claimed invention, except for the limitations of claims 10-13.
Kim discloses (refer to Figs. 1-6 and 15) a socket portion 18 (Fig. 15) comprising two adjustable sockets 18A, 18B, each including a threaded hole (see figure), a threaded bolt (12) passing through a wall of the socket, a knob (12A) located on a first end of the threaded bolt, and a clamp (12B) located on the second end of the threaded, wherein turning the knob clockwise decreases a size of the socket, and rotating the knob counterclockwise increases the size of the socket.  Note that it can be seen in Figs. 1-3 and 5 that the bolt is right-hand threaded, i.e. turning it clockwise pushes the clamp 12B toward the inside of the socket.
In view of the teachings of Kim, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the two sockets of the wrenches discussed above with respect to Turtle, Rouiller, and Cleland, and with respect to Davis, Rouiller, and Cleland, so as to be adjustable in the manner taught by Kim in order to increase the versatility of the tool (i.e. allow each of the sockets to work with multiple gas valve types/sizes).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but any arguments pertaining to the newly added limitations are moot in view of the new grounds of rejection and are therefore not addressed.
Regarding Turtle in view of Rouiller (as well as Turtle in view of Rouiller and Kennedy), Applicant argues the modification of Turtle in view of Rouiller changes the principle of operation of Turtle and 
The examiner respectfully disagrees. Taking into consideration the combined teachings of the two references, a tool having two sockets separated by a full partition would have been obvious. While Turtle prefers an arrangement with a partial partition, Rouiller shows that both types (partial and full partition dual-sockets) are useful. Therefore, from the combined teachings of the references, it would have been obvious that at least for the same applications a full partition is suitable. The tool resulting from the proposed combination is not limited to the use contemplated by Turtle.
Regarding Davis in view of Rouiller, Applicant presents a similar arguments, and the same response therefore applies.
Regarding argument F, please refer to the Oath/Declaration section, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that this is intended use. The claim language does not currently include any details of the insulators, and the tool structure is therefore not limited by the recited intended use.